                        Case 1:19-cr-00345-KMW Document 47 Filed 09/17/20 Page 1 of 7
                                                                                                                  USDC SONY
AO 245 8 (Rev. 09/19)   Judgment in a Crimi nal Case   (form modified withi n District on Sept. 30, 2019)
                        Sheet I                                                                                   DOCUMENT

                                           UNITED STATES DISTRICT C                                               ~=---------,--
                                                                                                                   TE
                                                                                                                  DA     FILED:__......,.......,;.~-
                                                           Southern District of New York
                                                                                 )
              UNITED ST A TES OF AMERICA                                         )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                           )
                    CHRISTOPHER ACOSTA                                           )
                                                                                         Case Number: 19 CR 345 (KMW)
                                                                                 )
                                                                                 )       USM Number: 86704-054
                                                                                 )
                                                                                 )        Jennifer Willis , Esq. (AUSA Samuel Rothschild)
                                                                                 )       Defendant ' s Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1 one
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated gu ilty of these offenses:

Title & Section                    Nature of Offense                                                                   Offense Ended

18 USC 1708                         Theft and Receipt of Stolen Mail Matter                                            2/28/2019




       The defendant is sentenced as provided in pages 2 through                _ _?___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)       _____________ •                                is      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid . Ifordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economtc circumstances.

                                                                                                                    9/16/2020
                                                                                Date of Imposition of Judgment




                                                                                Signature of Judge




                                                                                                            KIMBA M. WOOD, U.S.D.J.
                                                                                Name and Title of Judge




                                                                                Date
                        Case 1:19-cr-00345-KMW Document 47 Filed 09/17/20 Page 2 of 7

AO 2458 (Rev . 09/ 19) Judgment in Criminal Case
                        Sheet 2 - Impri sonment

                                                                                                        Judgment -   Page   2   of   7
DEFENDANT: CHRISTOPHER ACOSTA
CASE NUMBER: 19 CR 345 (KMW)

                                                               IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  No term of custody is imposed.




      D    The court makes the following recommendations to the Bureau of Prisons:




      D    The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
           D at                                    0    a.m.     D p.m.        on
                     ----------
           D as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           0    before 2 p.m. on

           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at                                                    , with a certified copy of this judgment.
      ----------------

                                                                                                      UNITED STA TES MARSHAL



                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
                         Case 1:19-cr-00345-KMW Document 47 Filed 09/17/20 Page 3 of 7
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 4-Probation
                                                                                                                         3_
                                                                                                        Judgment- Page _ _     of         7
 DEFENDANT: CHRISTOPHER ACOSTA
 CASE NUMBER: 19 CR 345 (KMW)
                                                              PROBATION
 You are hereby sentenced to probation for a term of:

   3 years .




                                                        MANDATORY CONDITIONS
 I.     You must not commit another federal , state or local crime.
 2.     You must not unlawfully possess a controlled substance.
 3.     You must refrain from any unlawful use ofa controlled substance . You must submit to one drug test within 15 days of placement on
        probation and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
 4.     0 You must cooperate in the collection ofDNA as directed by the probation officer. (check if applicable)
 5.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  6.   D You must participate in an approved program for domestic violence. (check if applicable)
  7.   0 You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
  8. You must pay the assessment imposed in accordance with 18 U.S .C. § 3013 .
  9.   If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
  I 0. You must notify the court of any materi al change in your economic circumstances that might affect your ability to pay restitution,
       fines , or special assessments.

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
                         Case 1:19-cr-00345-KMW Document 47 Filed 09/17/20 Page 4 of 7
AO 2458 (Rev . 09/1 9)   Judgment in a Criminal Case
                         Sheet 4A - Probation
                                                                                                 Judgment-Page   - -~4_ _     of _ ___,7'----

DEFENDANT: CHRISTOPHER ACOSTA
CASE NUMBER: 19 CR 345 (KMW)

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision . These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
     you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed .
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not comm unicate or interact with someone you know is engaged in criminal activity . If you know someone has been
     convicted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
10. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e ., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov .

Defendant's Signature                                                                                     Date
                         Case 1:19-cr-00345-KMW Document 47 Filed 09/17/20 Page 5 of 7
AO 245 B (Rev . 09/19)   Judgment in a Criminal Case
                         Sheet 40 - Probation
                                                                                                             5_
                                                                                             Judgment-Page _ _      of       7
D EFENDANT: CHRISTOPHER ACOSTA
CASE NUMBER : 19 CR 345 (KMW)

                                            SPECIAL CONDITIONS OF SUPERVISION
 The standard and mandatory conditions of supervision apply, along with the following special conditions :

 You must provide the probation officer with access to any requested financial information .

 You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless
 you are in compliance with the installment payment schedule.

 You shall be supervised by the district of residence .

 If the probation officer determines, based on your criminal record , personal history or characteristics , that you pose a risk
 to another person (including an organization) , the probation officer, with the prior approval of the Court, may require you to
 notify the person about the risk and you must comply with that instruction . The probation officer may contact the person
 and confirm that you have notified the person about the risk.
                        Case 1:19-cr-00345-KMW Document 47 Filed 09/17/20 Page 6 of 7

AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                   Judgment - Page         6    of        7
DEFENDANT: CHRISTOPHER ACOSTA
CASE NUMBER: 19 CR 345 (KMW)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                                                  AV AA Assessment*              JVT A Assessment**
TOTALS             $    100.00               $22000                        $                            $                              $



 D    The determination of restitution is deferred until
                                                                -----
                                                                                   . An Amended Judgment in a Criminal Case (A O 245C) will be
      entered after such determination .

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below .

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below . However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                     Total Loss***                        Restitution Ordered           Priority or Percentage

  AT & T Asset Protection                                                           $22,000 .00                    $22,000.00

  Attention : Tenesha Harris

  1055 Lenox Park Blvd, NE Suite 100

  Atlanta , Georgia, 30319




 TOTALS                                $                    22,000 .00                 $_____22- ',_
                                                                                                   oo_o_.o_o_


 D      Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S .C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

  O     The court determined that the defendant does not have the abi lity to pay interest and it is ordered that:

        D    the interest requirement is waived for the            D   fine        D    restitution .

        D    the interest requirement for the         D     fine       D       restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficki ng Act of 2015, Pub . L. No. 114-22.
  *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA , and 1 I 3A of Title                     18 for offenses committ~o on
  or aft~r S~~tember 13, 1994, bu! before April 2'.J, 1996.
                          Case 1:19-cr-00345-KMW Document 47 Filed 09/17/20 Page 7 of 7
AO 24 5B (Rev . 09/ 19)   Judgment in a Criminal Case
                          Sheet 6 - Schedule of Pay ments

                                                                                                                   Judgment -   Page _..J._ of
 DEFENDANT: CHRISTOPHER ACOSTA
 CASE NUMBER: 19 CR 345 (KMW)

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A       ~     Lump sum payment of$           100.00                 due immediately, balance due


               •     not later than                                      , or
               D     in accordance with      •    C,    •    D,      D    E, or     D F below; or

 B       D     Payment to begin immediately (may be combined with                 DC,         D D,or       D   F below) ; or

 C       D     Payment in equal        _ _ _ _ _ (e.g., weekly, monthly , quarterly) installments of $ ____ over a period of
                               (e.g., months or years), to commence _ _ _ __ (e.g., 30 or 60 days) after the date of this judgment; or

 D       D     Payment in equal                          (e .g., weekly, monthly , quarterly) installments of $                  over a period of
                               (e.g., months or years), to commence        _  __     _  _    (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E       D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F       Ill   Special instructions regar.ding the payment of criminal monetary penalties:
                The defendant shall pay restitution in installments in an amount equal to 10% of the defendant's gross income, on
                the first of each month , as set forth in the Order of Restitution. Installments shall be made payable to the SONY
                Clerk of the Court, for disbursement to the victim.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D       Joint and Several

         Case Number                                                                            Joint and Several                 Corresponding Payee,
         Defendant and Co-Defendant Names                                                                                             if appropriate
         (including defendant number)                             Total Amount                       Amount




  D      The defendant shall pay the cost of prosecution.

  D      The defendant shall pay the following court cost(s):

  i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States :
         $22,000


  Payments shall be applied in the following order: (1) assessment, (2) restitution principal , (3) restitution interest, (4) AV AA assessment,
  (5) fine P.rincipal, (6) fine interest, (7) community restitution , (8) NTA assessment 1 ~9) penalties 1 and (10) costs 1 mcludin 0 cost of
  prosecubon and court costs .
